DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 16 and 17 claim that the first absorbing compound comprises an absorption that has a maximum absorbance peak greater than 430 nm and less than 470 nm.  The specifications only describes that the first absorbing compound comprises a maximum absorbance peak of between about 420 nm and about 445 nm.  Claim 19 claims wherein the second absorbing compound comprises an absorption that has a decrease of light transmission by at least 5% within the range of about 520 nm and 580 nm.  The claimed range of 520 nm to 580 nm is not described in the specification.  Page 40, line 20 of the specification describes ±5% increase in absorption at a range of 565 nm and 590 nm, but does not describe a range of 520 nm to 580 nm.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teng et al. (US 6,229,252 B1).
Re claims 1 and 16, Teng et al. discloses a device and method comprising a polymer substrate (col. 9, lines 52-62); a first absorbing compound combined with the polymer substrate (col. 9, lines 52-62), the first absorbing compound combined with the polymer substrate, the first absorbing compound absorbing blue light in blue notch band (Fig. 3) having a full-width half-maximum of not greater than about 50 nm (depicted as absorption band width of 30-80 nm) (col. 6, lines 33-34; Fig. 3); and a second absorbing compound combined with the polymer substrate (col. 9, line 65-col. 10, line 3; col. 6, lines 45-51), the second absorbing compound absorbing green light in a green notch (depicted as 550 nm<λ<610 nm) (Fig 3; col. 6, line 30), wherein the first absorbing compound comprise an absorption that has a maximum absorbance peak of less than 430 nm (col. 6, lines 28); and wherein the second absorbing compound has a maximum absorbance peak between about 550 nm to 610 nm (col. 6, lines 25-33), but does not disclose the device and method wherein the first absorbing compound comprises an absorption that has a maximum absorbance peak between 430 nm to about 470 nm, and wherein the second absorbing compound has a maximum absorbance peak between about 540 nm to 610 nm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the first absorbing compound comprises an absorption that has a maximum absorbance peak between 430 nm to about 470 nm since “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close” (MPEP 2144.05).  Additionally, Applicant does not disclose any advantage of having a maximum absorbance peak between 430 nm to about 470 nm when compared to a maximum absorbance peak between 420 nm and 445 nm. Therefore, the device would work equally as well with a maximum absorbance peak of between 420 nm and 445 nm.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device  and wherein the second absorbing compound has a maximum absorbance peak between about 540 nm to 610 nm since “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05). 
Re claim 2, Teng et al. discloses the device wherein the polymer substrate comprises an
acrylic polymer, an epoxy polymer, a polyamide, a polycarbonate, a polyester, a co-polyester of
PETG and PCTG, a polyethylene, a polyolefin, a polypropylene, a polystyrene, a polysulfone, a
polyurea, a polyvinylchloride, or a styrene acrylonitrile (col. 8, lines 33-41).
Re claim 3, Teng et al. discloses the device comprising at least one of an antiglare coating, a hard coating and a tack coating (col. 8, lines 55-57).
Re claim 4, Teng discloses the device comprising an electronic display (col. 9, lines 12-18).
Re claim 5, Teng discloses the device wherein the light-filtering film is applied to the electronic display device (col. 9, lines 12-18).
Re claim 6, Teng discloses the device wherein the electronic device comprises at least one of an LED, LCD, computer monitor, equipment screen, television, table or cellular phone (col. 9, lines 12-18).
Re claim 7, Teng does not disclose the device wherein the electronic device comprising a capacitive touch screen.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the electronic device comprising a capacitive touch screen since capacitive touch screen are well known in the art to comprises a video display.
Re claim 8, Teng discloses the device wherein the firsts absorbing compound comprises a blue or blue-green organic dye dispersed therein (col. 10, lines 1). 
Re claim 10, Teng discloses the device wherein the organic dye comprises between about 0.05 percent to about 2.00% of the polymer by weight (col. 10, line 1). 
Re claim 11, Teng discloses the device wherein the filter can output light that measures to within 1000 Kelvin of a D65 white light (col. 11, Table 2, Example 1).
Re claim 12, Teng discloses the device wherein the first absorbing compound, the second absorbing compound or both are impregnated into the polymer substrate (col. 9, line 49-col. 10, line 20).
Re claim 13, Teng discloses the device comprising an adhesive (col. 8, lines 55-57). 
Re claim 14, Teng does not disclose the device wherein the adhesive comprises a pressure-sensitive adhesive.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the adhesive comprises a pressure-sensitive adhesive since pressure-sensitive adhesives are well known in the art to not require long curing time. 
Re claim 15, Teng discloses the device wherein the first absorbing compound and the second absorbing compound are provided in combination so that, for light produced by the screen transmitted through the light-filtering film, correlated color temperature is within about 1000 Kelvin of correlated color temperature for light produced by the screen that is not transmitted through the light-filtering film (col. 11, Table 2, Example 1). 
Re claims 17 and 18, Teng discloses a device comprising a polymer substrate; a second absorbing compound combined with the polymer substrate (col. 9, lines 52-62), the second absorbing compound absorbing green light (550 nm<λ<610 nm) (col. 6, line 30), wherein the green range of light comprises a range between about 550 nm to about 610 nm, and the second absorbing compound absorbs about 10% more light than between 460 and 495 nm (Fig. 3).  At least 10% more light at around 590 nm is absorbed than at 460 nm.  Teng also discloses the device wherein the second absorbing compound continues light absorption from the green light range into the yellow light range between about 565 nm to about 590 nm and absorbs ± 5% more light than the maximum green light absorption (550 nm), wherein the film is configured to transmit sufficient light generated by the device such that an image generated by the device includes an increase in yellow light by at least 5%.  There is at least 5% more light absorption at around 590 nm than at 550 nm (Fig. 3).  Teng does not disclose a first absorbing compound combined with the polymer substrate, the first absorption compound that has a maximum absorbance peak greater than 430 nm and less than 470 nm.
Teng does disclose that a first absorbing compound combined with the polymer substrate may have an absorption peak of less than 430 nm (col. 6, line 28).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the first absorption compound that has a maximum absorbance peak greater than 430 nm and less than 470 nm since “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close” (MPEP 2144.05).  Additionally, Applicant does not disclose any advantage of having a maximum absorbance peak between 430 nm to about 470 nm when compared to a maximum absorbance peak between 420 nm and 445 nm. Therefore, the device would work equally as well with a maximum absorbance peak of between 420 nm and 445 nm.  Furthermore, it would have been obvious to one having ordinary skill in the art to employ the device wherein first absorbing compound absorbs an ultraviolet range of light by at least 65% since it is well known in the art for the absorbing compound to absorb a high percentage of a wavelength range to be effective.
Re claim 19, Teng discloses the device comprising a polymer substrate (col. 9, lines 52-62); a first absorbing compound combined with the polymer substrate, the first absorbing compound absorbing blue light in a blue notch band having a full-width half-maximum of not greater than about 50 nm (depicted as absorption band width of 30-80 nm) (col. 6, lines 33-34; Fig. 3); and a second absorbing compound combined with the polymer substrate, the second absorbing compound absorbing light in a yellow-green notch band (Fig. 3; col. 6, line 30), wherein the first absorbing compound comprises an absorption in a wavelength of less than 430 nm (Fig. 3, col. 6, line 28), and wherein the second absorbing compound comprise an absorption that has a decrease of light transmission  of at least 5% between the range of 520 nm and 580 nm.  In Fig. 3, if the second absorbing compound, between 520 nm and 580 nm, there is a continuous decrease in light transmission of at least a 5% since absorption increases from 520 nm to a peak at 580 nm. Teng does not disclose the device wherein the first absorbing compound comprises an absorption between 420 nm to about 445 nm.
Teng does disclose an absorption at less than 430 nm (col. 6, lines 28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the first absorbing compound comprises an absorption between 420 nm to about 445 nm since “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teng and Iijima (US 2007/0195404 A1).
Teng fails to disclose the device wherein the organic dye comprises a blue green phthalocyanine dye.
Iijima teaches an absorbing laminate Fig. 1-3 comprising an organic dye comprising a blue green phthalocyanine (paragraph 0047).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to employ the device wherein the organic dye comprises a blue green phthalocyanine dye to promote the absorption of NIR light.

Response to Arguments
Applicant's arguments filed 9/8/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Teng does not disclose a maximum absorbance peak greater than 430 nm and less than 470 nm, Examiner submits that a peak at 431 nm for example falls within a violet/indigo range, as opposed to a strictly blue range.  Furthermore, Examiner submits that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close” (MPEP 2144.05).  Additionally, Applicant does not disclose any advantage of having a maximum absorbance peak between 430 nm to about 470 nm when compared to a maximum absorbance peak between 420 nm and 445 nm.
In response to Applicant’s argument that Teng does not disclose an absorption wavelength between 420 nm and about 445 nm, Examiner submits that in col. 6, lines 30, an absorbance of less than 430 nm is disclosed.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICHARD H KIM/Primary Examiner, Art Unit 2871